Exhibit 10.4

 

EMPLOYMENT CONTRACT    CONTRAT DE TRAVAIL

BETWEEN THE UNDERSIGNED:

   ENTRE LES SOUSSIGNES : (1) INSEEC Association, whose registered office is at
14, rue de Prony, 75017 Paris, represented by Mr. Louis de Fouchier acting in
the capacity of President    (1) L’Association INSEEC, ayant son siège social
14, rue de Prony – 75017 Paris, représentée par Monsieur Louis de Fouchier en sa
qualité de Président

Hereinafter referred to “The Association”

 

ON THE ONE HAND

  

Ci-après dénommée « 1’Association »

 

D’UNE PART

AND

   ET (2) Ms. Catherine Lespine, of French citizenship, residing at 37, rue
Camille Corot – 92500 Rueil Malmaison, whose social security number is 2 61 06
19 028 023 93,    (2) Madame Catherine Lespine, de nationalité française,
demeurant 37, rue Camille Corot – 92500 Rueil Malmaison, immatriculée sous le
numéro de sécurité sociale 2 61 06 19 028 023 93,

Hereinafter referred to as “Ms. Lespine”

 

ON THE OTHER HAND

  

Ci-après désigné « Madame Lespine »

 

D’AUTRE PART

WHEREAS   

IL A PREALABLEMENT ETE EXPOSE CE

QUI SUIT :

Ms. Lespine was hired on October 1, 2001 by the Association pursuant to an
indefinite term contract; as of February 18, 2003, she has been General Manager.
   Madame Lespine a été engagée par 1’Association à compter du ler octobre 2001
par contrat à durée indéterminée ; depuis le 18 février 2003, elle exerce les
fonctions de Directrice Générale. Ms. Lespine benefits from her rights to
seniority accrued since she joined the INSEEC Group, i.e., from September 15,
1986.    Madame Lespine bénéficie de la reprise de son ancienneté depuis son
entrée dans le Groupe INSEEC soit depuis le 15 septembre 1986. Article 1 –
PURPOSE    Article 1 – OBJET The purpose of this contract is to set out
Ms. Lespine’s working conditions.    Le présent contrat a pour objet de préciser
les conditions de travail de Madame Lespine. The present contract cancels and
supersedes any previous document, including the contracts concluded in 2001 and
2003.    Le présent contrat annule et remplace tout document contractuel
antérieur et notamment les contrats conclus en 2001 et 2003. The employment
contract is concluded in accordance with the provisions of the collective
bargaining agreement for Private education institutions and schools without
state subsidies, and which is applicable within the Association on the date of
the conclusion of this employment contract.    Le présent contrat est conclu
conformément à la convention collective nationale de l’Enseignement privé hors
contrat, applicable au sein de l’Association à la date de signature des
présentes.

 

LOGO [g608289xbrl_ex1041.jpg]

 



--------------------------------------------------------------------------------

Article 2 – DUTIES    Article 2 – FONCTIONS As General Manager of the
Association, Ms. Lespine has to implement the decisions taken by the Board of
Directors and which are notably detailed in the strategic plan and in the
budgets. She benefits from a corporate office with a delegation of power and
responsibilities, attached to this contract and signed by the Board of Directors
of INSEEC.    En sa qualité de Directrice Générale de 1’Association, Madame
Lespine est chargée de mettre en œuvre les décisions prises par le Conseil
d’administration et qui figurent notamment dans le plan stratégique et dans les
budgets. Elle bénéficie à cet effet d’un mandat portant délégation de pouvoirs
et de responsabilités, annexée au présent contrat et signé par le Conseil
d’administration de l’INSEEC. Her functions concern in particular:    Ses
fonctions concernent notamment:

•   The supervision of (i) the two INSEEC schools of Paris and Bordeaux,
(ii) the INSEEC head office, and (iii) theirs managers,

  

•   la supervision des deux établissements Paris, Bordeaux, du siège de l’INSEEC
et de ses directeurs,

•   The implementation of the strategy of the INSEEC schools,

  

•   la mise en œuvre de la stratégic des établissements INSEEC,

•   The review of the academic orientations and programs and the good
coordination between the two schools,

  

•   le contrôle des choix académiques et la bonne coordination entre les deux
établissements,

•   The responsibility of the major administrative files,

  

•   la responsabilité des grands dossiers administratifs,

•   Broad responsibilities within the scope of external relations (with
institutions such as Ministries, the Prefecture and the Rectorate in particular,
banks, service providers, etc.),

  

•   de larges responsabilités dans le cadre des relations extérieures
(institutionnelles – ministères – prefécture – rectorat notamment, bancaires,
avec les prestataires de services, etc.),

•   Supervision the financial managements of the Association.

  

•   la supervision de la gestion budgétaire et financière de l’Association.

Considering her position, Ms. Lespine is under the obligation to participate to
any relevant board within the INSEEC Group, since her participation to these
boards is justified.    Compte tenu de la nature de ses fonctions, Madame
Lespine devra participer aux différents organes mis en place par le groupe
INSEEC dès lors que sa présence au sein de ces organes se justifie. The Parties
expressly agree that the duties as described are not exclusively limited and are
not intended to restrict management’s right to assign or reassign duties to this
job, which Ms. Lespine acknowledges and accepts. As a consequence she agrees to
follow any training that the Association require her to follow.    Il est
précisé que ces fonctions ne présentent aucun caractère exhaustif, l’Association
se réserve le droit de pouvoir en modifier le contenu, ce que Madame Lespine
reconnaît et accepte expressément, étant précisé qu’elle s’engage, en
conséquence, à accomplir toute formation que l’Association pourrait lui demander
de suivre. Ms. Lespine will perform her duties, in accordance with policies,
procedure and standards established by the Board of Directors of the
Association, and under the supervision of the Chairman or any other person
appointed by the Chairman.    Madame Lespine exerce ses fonctions, conformément
aux instructions et procédures établies par le Conseil d’administration de
l’Association, sous la supervision hiérarchique du Président ou de toute autre
personne désignée à cet effet par ce dernier.

 

LOGO [g608289xbrl_ex1041.jpg]

 

2



--------------------------------------------------------------------------------

Article 3 – PLACE OF WORK    Article 3 – LIEU DE TRAVAIL Ms. Lespine performs
her duties within the Association located at present at 14, rue Prony – 75017
Paris.    Madame Lespine exerce ses fonctions au sein de l’Association située
actuellement 14, rue Prony – 75017 Paris. However, as the Association may
reasonably require, the place of work may be changed to any other place in the
Paris region, without said change being construed as a modification of this
employment contract ; Ms. Lespine shall be informed of this change two
(2) months before the modification.    Toutefois, en fonction de l’évolution et
des nécessités de l’Association, le lieu de travail pourra etre modifié dans
tout autre lieu en région parisienne sans que ce transfert constitue une
modification du présent contrat, étant précisé que l’Association s’engage à
informer Madame Lespine dans un délai de deux (2) mois avant la date de
modification. Furthermore, Ms. Lespine’s duties require her to be mobile.
Therefore, Ms. Lespine agrees to undertake regular business trips in France and
abroad, and thus to be away from her home for limited periods of time.    De
même, les fonctions de Madame Lespine rendent indispensables la mobilité de
celle-ci. En conséquence, Madame Lespine accepte d’effectuer des voyages
réguliers en France et à ĺ’étranger et done d’être éloignée de son domicile pour
des périodes de courte durée. Article 4 – WORKING TIME    Article 4 – DUREE DU
TRAVAIL Considering the responsibilities and the duties entrusted to
Ms. Lespine, and which involve great independence in the organization of her
timetable, as well as the autonomy with which she makes her decisions within the
framework of her functions, and taking into consideration the amount of her
compensation, Ms. Lespine benefits from the status of Manager Executive (“Cadre
Dirigeant”).    Compte tenu des responsabilités et des fonctions confiées à
Madame Lespine impliquant une grande indépendance dans 1’organisation de son
emploi du temps, de l’autonomie dont elle dispose pour prendre les décisions
dans le cadre de ses fonctions, et compte tenu enfin de son niveau de
rémunération, Madame Lespine bénéficie du statut de cadre dirigeant. Ms. Lespine
is consequently not subject to the legal and regulatory provisions governing the
duration of work pursuant to Section L. 3111-2 of the French Labor Code.    A ce
titre, elle est exclue des dispositions légales et réglementaires concernant la
durée du travail, conformément à 1’article L. 3111-2 du Code du travail. Article
5 – COMPENSATION    Article 5 – REMUNERATION As of March 1 2013, Ms. Lespine’s
shall receive a gross annual compensation of €147,500 (one hundred and forty
seven thousand five hundred euros) which shall be paid over 12 months, i.e., a
gross amount of €12,291.66 per month (twelve thousand two hundred ninety one and
66/100 euros).    A compter du ler mars 2013, Madame Lespine percoit une
rémunération annuelle brute de 147.500 euros (cent quarante-sept mille cinq cent
euros), versée sur 12 mois, soit une somme de 12.291,66 euros (douze mille deux
cent quatre-vingt-onze euros et soixante-six centimes) par mois.

 

LOGO [g608289xbrl_ex1041.jpg]

 

3



--------------------------------------------------------------------------------

Ms. Lespine may also benefit, for 2013 and the subsequent years, of a variable
remuneration, the calculation and payment of such remuneration being specified
every year. For 2013 the target variable remuneration is 30% of her gross annual
base salary. The parties hereby agree that said bonus which Ms. Lespine may
receive for 2013 and the subsequent years, shall be in lieu of the annual
management bonus paid to Ms. Lespine until 2008.    Madame Lespine pourra par
ailleurs bénéficie d’une rémunération variable à compter de 2013 dont les
modalités de calcul et de paiement seront fixées chaque année. Pour 2013,
l’objectif de rémunération variable est de 30% de son salaire annuel brut de
base. I1 est expréssement convenu entre les parties que la rémunération variable
dont pourra bénéficier Madame Lespine à compter de 2013, annule et remplace la
prime de management annuel qui lui a été versée jusqu’en 2008. Article 6 –
PROFESSIONAL EXPENSES AND BUSINESS TRAVELS    Article 6 – FRAIS PROFESSIONNELS
ET DEPLACEMENTS Ms. Lespine shall benefit from the reimbursement of her
reasonable travel expenses incurred in order to perform her duties.    Madame
Lespine bénéficie du remboursement des frais raisonnables de déplacement engagés
pour 1’accomplissement de ses fonctions. Moreover, she benefits from a visa card
for business purposes, said visa card being the property of the Association. She
is obliged to provide the accounting department with invoices and supporting
documents, for all expenses incurred with such professional card.    Elle
bénéficie en outre d’une carte visa professionnelle qui reste la propriété de
l’Association. Elle doit présenter a la comptabilité les factures et piéces
justificatives pour toute dépense effectuée avec cette carte professionnelle.
The visa card will have to be returned to the Association upon effective
termination of her duties for any reason whatsoever, without any need for a
prior request to be made in this respect.    Cette carte devra être restituée à
l’Association à la cessation effective de ses fonctions pour quelque raison que
ce soit sans qu’il soit besoin d’une mise en demeure préalable. Article 7 –
COMPANY CAR    Article 7 – VEHICULE DE FONCTION Ms. Lespine benefits from a
company car corresponding to the category of “intermediate type cars”.    Madame
Lespine bénéficie d’une voiture de fonction entrant dans la catégorie des «
véhicules de type intermédiaire ». Ms. Lespine is authorized to use this car for
personal purposes. The private use of such company car constitutes a benefit in
kind which shall be taken into account from a tax standpoint to calculate the
social charges in accordance with the French legal provisions.    Madame Lespine
est autorisée à utiliser ce véhicule à des fins privées. L’usage personnel de ce
véhicule professionnel constitue un avantage en nature dont il sera tenu compte
tant sur le plan fiscal que pour le calcul des charges sociales conformément aux
dispositions légales. The Association shall be responsible for the costs of the
insurance policy for professional and personal uses of the vehicle.    Les frais
d’assurance correspondant à la couverture du risque déplacement professionnel et
personnel sont pris en charge par l’Association. The car thus made available to
Ms. Lespine remains the property of the Association. Therefore, it must be
returned to the Association in the event of the termination of the employment
contract, for any reason whatsoever, as soon as Ms. Lespine actually ceases to
perform her activity.    Le véhicule mis à la disposition de Madame Lespine
reste la propriété de l’Association. I1 devra donc lui être restitué en cas de
rupture du contrat de travail pour quelque motif que ce soit, dés la cessation
effective de l’activité.

 

LOGO [g608289xbrl_ex1041.jpg]

 

4



--------------------------------------------------------------------------------

Article 8 – PAID LEAVE    Article 8 – CONGES PAYES Ms. Lespine is entitled to
the annual paid leave in compliance with the applicable provisions of the French
Labor Law and of the collective bargaining agreement.    Madame Lespine a droit
à des congés payés annuels dans le respect des dispositions légales et
conventionnelles applicables. When taking such leave, she shall comply with
(i) the internal regulations applicable within the Association and (ii) the
provisions of the collective bargaining agreement applicable within the
Association.    Pour la prise de ses congés payés, elle respectera les régles en
vigueur au sein de 1’Association ainsi que les dispositions de la convention
collective applicable au sein de l’Association. Article 9 – SOCIAL COVERAGE   
Article 9 – AVANTAGES SOCIAUX As regards the applicable statutes governing
Social Security, and pension and providence schemes, the parties agree to abide
by any and all current or future legal and CBA-based provision in connection
thereto.    En ce qui concerne 1’application des lois sur la sécurité sociale et
les régimes de retraite et de prévoyance, les parties conviennent de se
soumettre aux prescriptions légales et conventionnelles, actuelles et futures,
régissant ces matiéres. Consequently, Ms. Lespine benefits from the
complementary retirement scheme and from the providence scheme in force within
the Association.    En conséquence, Madame Lespine bénéficie des régimes de
prévoyance et de retraite complémentaire souscrits en vigueur au sein de
l’Association. Furthermore, Ms. Lespine agrees to have any and all payroll taxes
relating to the employees’ contributions of social charges for any such schemes
apply to her compensation, whether in connection with current or future schemes
within the Association.    Par ailleurs, Madame Lespine accepte expressément que
soient prélevées mensuellement sur sa paye les retenues correspondantes à la
quote-part salariale des cotisations à ces différents régimes, tant en ce qui
concerne ceux actuellement en vigueur que ceux qui pourraient être
ultérieurement mis en place au sein de l’Association. Article 10 – PROFESSIONAL
OBLIGATIONS    Article 10 – OBLIGATIONS PROFESSIONNELLES Except through prior
written approval of the legal representative of the Association, or any validly
authorized substitute, Ms. Lespine undertakes, for the duration of her
employment, to devote all her efforts to the Association and accordingly, shall
not have any other professional activity that competes with that of the
Association.    Madame Lespine s’engage à consacrer tous ses efforts au profit
de l’Association et ne pourra donc exercer aucune autre activité professionnelle
concurrente à celle de l’Association pendant la durée du présent contrat, sauf
accord préalable exprés et écrit d’un représentant légal de l’Association, plus
particuliérement du Président de l’Association ou de toute personne pouvant
valablement s’y substituer. Unless authorized through prior written approval,
Ms. Lespine undertakes not to use, publish or divulge to any third party party
at the expiration or termination of her employment agreement, any technical,
scientific, commercial, strategic or financial information relating to the
Association.    Madame Lespine s’engage à ne pas utiliser, publier ou divulguer
à des tiers, sans autorisation expresse préalable de l’Association, y compris
aprés la cessation du présent contrat de travail, toutes informations notamment
techniques, scientifiques, commerciales, stratégiques ou financiéres relatives à
l’Association.

 

LOGO [g608289xbrl_ex1041.jpg]

 

5



--------------------------------------------------------------------------------

All documents and reports prepared by, or provided to, Ms. Lespine shall remain
the property of the Association. Ms. Lespine shall not retain any copy of such
material or disseminate information in connection thereto to any third party.   
Les documents ou rapports établis par Madame Lespine, ou dont communication lui
sera donnée, sont la propriété de 1’Association. Elle ne pourra en conserver
copie ni en dornner communication à des tiers. Ms. Lespine further undertakes to
comply, without limitation, with confidentiality obligations as regards any and
all documents, list of clients, and more generally all information of any kind
and to which she may have had access due to her position within the Association.
   Elle s’ engage en outre formellement à respecter le secret professionnel et à
conserver strictement confidentielles sans limitation tous les documents, listes
de clients, et plus généralement toutes les informations de quelque nature
qu’elles soient dont elle a pu avoir connaissance du fait de ses fonctions au
sein de 1’Association. Article 11 – SEVERANCE    Article 11 – INDEMNITE DE
RUPTURE In the event of dismissal, other than for serious misconduct (“faute
grave”), gross misconduct (“faute lourde”) or force majeure, Ms. Lespine shall
benefit from an indemnity equals to nine (9) months of her monthly gross salary.
   En cas de licenciement, sauf pour faute grave, faute lourde ou force majeure,
Madame Lespine bénéficiera d’une indemnité de rupture égale à neuf (9) mois de
rémunération mensuelle brute. To calculate this indemnity, the average salary
and bonus paid over the twelve (12) months preceding the notification shall be
taken into account.    Pour le calcul de cette indemnité, il sera retenu
l’ensemble des éléments de salaires versés au cours des douze (12) derniers mois
précédant la notification de la rupture. This indemnity shall be awarded in
addition to the dismissal indemnities provided for by French law.    Cette
indemnité s’ajoutera aux indemnités de départ prévues par la loi. This indemnity
will not be paid in case of resignation or retirement.    Cette indemnité ne
sera pas due en cas de démission ou de départ / mise à la retraite. Article 12 –
NON COMPETITION    Article 12 – NON CONCURRENCE In case of termination of the
employment contract by one of the parties, for any reason whatsoever, Ms.
Lespine expressly undertakes not to take interest or to participate, directly or
indirectly, whatever her capacity in particular as an employee or as a manager
of a company, in any company or activity which is likely to compete with the
Association’s activity; that is to say any company / association engaged notably
in Business or Marketing Schools, Health Education Schools, Advertising Schools,
Culinary Schools, or in any activity of the Association at the date of the
termination of this employment contract such as, for instance, potential
activities in Fashion Schools or in Art & Design Schools.    Au cas où le
présent contrat viendrait à être rompu par l’un ou l’autre des contractants pour
quelque cause que ce soit, Madame Lespine s’interdit expressément de
s’interesser et/ou de participer directement ou indirectement, quelle que soit
sa qualité et notamment en qualité de salarié ou d’exploitant d’une entreprise,
à toute entreprise ou activité susceptible de concurrencer 1’activité de
l’Association, c’est-à-dire toute entreprise / association située notamment dans
le domaine des Ecoles de Commerce et de Marketing, des Ecoles d’enseignement de
santé, des Ecoles de publicité et des Ecoles enseignant la restauration, ou de
toute autre activité exercée par l’Association à la date de rupture du présent
contrat de travail telles que, par exemple, d’éventuelles activités dans les
Ecoles de mode ou d’art et de design.

 

LOGO [g608289xbrl_ex1041.jpg]

 

6



--------------------------------------------------------------------------------

This restriction applies for a period of twelve (12) mois, from the last day of
effective work.    Cette interdiction s’appliquera pendant une durée de douze
(12) mois à compter du dernier jour de travail effectif. This covenant not to
compete will be limited within the French territory.    Cette clause de non
concurrence sera limitée au territoire français. In consideration for this
non-compete obligation, Ms. Lespine shall receive a monthly allowance of 20% of
her monthly base salary (potential variable compensation (bonus), gifts and
benefits in kind being excluded)in case of termination of her employment
contract.    En contrepartie de cette obligation de non-concurrence visée
ci-dessus, Madame Lespine percevra une indemnité mensuelle égale à 20% de son
salaire mensuel brut de base (excluant l’éventuelle rémunération variable
(bonus), des libéralités à caractère aléatoire ou temporaire et des avantages en
nature) en cas de rupture du contrat de travail. Such allowance shall be in lieu
of the compensation paid to Ms. Lespine in the amount of 10% of her annual gross
compensation, and which was paid every month until the date of conclusion of
this employment contract, as a financial consideration of the non-competition
clause.    Cette indemnité annule et remplace le paiement de la somme
correspondant à 10% de la rémunération brute annuelle de Madame Lespine qui lui
a été versée tous les mois jusqu’à la date de signature du présent contrat en
contrepartie du respect de cette clause de non concurrence. Should Ms. Lespine
fail to observe this covenant, she shall be automatically be liable towards the
Association for repayment of whole sums paid to her as financial compensation
for such obligation.    En cas de violation de l’obligation de non concurrence,
Madame Lespine sera automatiquement redevable envers l’Association des sommes
versées à titre de compensation financière à cette obligation. Furthermore, the
Association reserves the right to sue for obtaining damages to compensate any
prejudice suffered from the competitive activity and also to sue for stopping
such competitive activity.    En outre, l’Association se réserve la possibilité
de sollicker la réparation du préjudice subi du fait de l’activité
concurrentielle et de faire cesser cette activité concurrentielle. In any
circumstances, the Association shall have the possibility, either to reduce the
duration of the non-competition clause, or to waive such clause on the condition
however that Ms. Lespine is informed of such waiver by registered letter with
acknowledgment of receipt within the 15 days following the notification of the
termination of the employment contract.    I1 est entendu qu’en toutes
circonstances, l’Association aura la possibilité, soit de réduire la durée de la
période d’application de la clause de non-concurrence, soit de renoncer à cette
dernière à condition toutefois que cette dénonciation soit signalée à Madame
Lespine par lettre recommandée avec accusé de réception dans les 15 jours
suivant la notification de la rupture du contrat de travail. Article 13 –
INTELLECTUAL PROPERTY    Article 13 – PROPRIETE INTELLECTUELLE Ms. Lespine
expressly acknowledges that the programmes, course materials, teaching methods
and specific pedagogical techniques, business plan, advertisement or promotion
documents and any other documents which she may have access within the scope of
the performance of her duties, remain the full property of the Association which
holds exclusive rights over the intellectual property rights in this respect.   
Madame Lespine reconnaît expressément que les programmes, supports de cours, les
méthodes d’enseignement ou encore les techniques particulières de pédagogie, les
business plans, documents publicitaires ou de promotions et tous documents
qu’elle pourrait avoir eu en sa possession à l’occasion de ses fonctions restent
la propriété pleine et entière de 1’Association qui dispose, à ce titre, de
l’exclusivité des droits de propriété intellectuelle.

 

LOGO [g608289xbrl_ex1041.jpg]

 

7



--------------------------------------------------------------------------------

Throughout the term of this employment contract and after termination hereof,
without any limitation of time, Ms. Lespine undertakes not to reproduce, reuse,
in any manner whatsoever, the teaching programs or course materials or any other
document belonging to the Association.    Madame Lespine s’interdit, pendant
toute l’exécution du présent contrat de travail ou encore après sa rupture et
sans limitation de durée, de reproduire ou réutiliser, sous quelque forme que ce
soit, les programmes ou supports de cours ou documents de toute nature
appartenant à l’Association. Article 14 – COMPETENCE    Article 14 – COMPETENCE
Any disputes that may occur at the time of the application of the present
contract will fall within the competence of the French courts.    Les litiges
pouvant survenir à l’occasion de 1’application du présent contrat de travail
relèveront de la compétence des tribunaux français. Article 15 – NOTICE PERIOD
   Article 15 – PREAVIS In case of termination of the employment contract by
either party, a 3-month notice period shall be complied with.    En cas de
rupture du contrat de travail par l’une ou l’autre des parties, un préavis de
trois mois devra être respecté. Article 16 – MISCELLANEOUS PROVISIONS    Article
16 – DISPOSITIONS DIVERSES Ms. Lespine expressly affirms that (i) she was
informed that the collective bargaining agreement of Private education
institutions and schools without sate subsidies is applicable within the
Association at the date of the conclusion of this employment contract, and
(ii) she had had an opportunity to review it.    Madame Lespine déclare avoir
été informée que la convention collective nationale de l’Enseignement privé hors
contrat est applicable, à la date de signature du présent contrat de travail,
aux relations contractuelles, et déclare avoir pu en prendre connaissance. For
any provisions non-provided by this employment contract contract, the parties
shall apply the collective bargaining agreement for Private education
institutions and schools without state subsidies.    Pour toutes dispositions
non prévues au présent contrat, les parties se réfèreront aux dispositions de la
convention collective nationale de l’Enseignement privé hors contrat.
Ms. Lespine undertakes to inform the Association without delay of any
modification in her personal status.    Madame Lespine s’engage à faire
connaître dans les plus brefs délais à l’Association tout changement dans sa
situation personnelle. The present contract is drafted in the French and the
English language. In the event of any contradiction between the two versions,
the French version shall prevail.    Le présent contrat est établi en langue
française et anglaise. En cas de contradiction entre les deux textes, la version
française fera foi. Place: Paris    Signé à Paris Date: June, 27th, 2013    Le
27 June 2013 In two (2) original copies, one for each party.    En deux
exemplaires, un pour chacune des parties. LOGO [g608289xbrl_ex1048.jpg]    LOGO
[g608289xbrl_ex1048.jpg]

 

8



--------------------------------------------------------------------------------

Ms. Catherine Lespine         LOGO [g608289xbrl_ex1049a.jpg]       Madame
Catherine Lespine         LOGO [g608289xbrl_ex1049a.jpg]
The INSEEC Association          LOGO [g608289xbrl_ex1041.jpg]      
L’Association INSEEC          LOGO [g608289xbrl_ex1041.jpg]

 

9